Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul E. Walker, Jr., and Carolina Self Storage Centers, Inc., appeal the district court’s order granting summary judgment in favor of Scott M. Griffin in Griffin’s breach-of-contract action and the order denying relief under Fed.R.Civ.P. 59(e). We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Griffin v. Walker, No. 2:13-cv-03186-RMG (D.S.C. Nov. 19, 2014; Nov. 20, 2014; Jan. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.